DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species restriction in the reply filed on June 7th 2022 is acknowledged.  The traversal is on the ground(s) that species 2 and 3 are directed toward a sealing element and a driving element, and such limitation are in the dependent claims, therefore, such species restriction is not proper.  
This is not found persuasive because each species has distinct structural differences in with or without driving element, at least for the reason stated, such that would constitute search and/or examination burden, also, should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.

	Claims Status:
	Claims 1-19 are pending.
	Claims 1-19 are amended.
	Claims 8 and 19 is withdrawn from consideration.
	Claims 1-7 and 9-18 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore: 
The “bottom surface”.
The “four side walls”.
The “a pair of opposite side wall”.
must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
 “…the smoking box is located on the bottom surface of the interior of the oven body…” as described in the specification and claim 2, the drawing fig. 1 and 2 only show that the “smoking box 20” is located on some kind of support structure and not on the bottom surface of the interior of the oven body.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “air-introducing assembly” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly" coupled with functional language “…introducing air…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient  structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “air-introducing assembly" has been described in Page 2-4 , 12-14 and 20, and claim 4 cited: “…wherein the air-introducing assembly comprises an air-introducing plate, an air guide cover and an air-introducing fan, wherein an air inlet is formed in the air-introducing plate…” as some kind of device that provide mean to access to air flow such as access holes with or without shut off gate or damper, and may also include fan.
Claim limitation “smoke-exhausting assembly” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly" coupled with functional language “…exhausting smoke…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient  structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “smoke-exhausting assembly" has been described in Page 2-4 , 11-12, 14, 20-21 and claim 6 cited: “…wherein the smoke-exhausting assembly comprises a lower smoke-exhausting pipe and an upper smoke-exhausting pipe…” as some kind of device that provide mean to access to air flow such as pipes, and may also include fan.
Claim limitation “sealing element” and “driving element” in claims 14 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element" coupled with functional language “…to open or close the opening…” and “…for driving…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient  structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “sealing element" and “driving element” have been described in Page 7-8, and claim 15 cited: “…wherein the sealing element comprises a plurality of sealing blades arranged in a circumferential array, wherein the driving element comprises a driving rod and a driver…”.
Claim limitation “elastic element” in claims 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element" coupled with functional language “…for pressing…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “elastic element" has been described in Page 17 cited: “…an elastic element 473 is arranged between the driving rod 471 and the sealing element 46, and the elastic element 473 is used for pressing the sealing element 46 on the exhausting holes 11. Through the elastic force imposed on the sealing element 46 by the elastic element 473, the sealing element 46 can be tightly attached to the exhausting holes 11…” as some kind of spring or similar.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In line with the 112f, in claim 1, the newly amended limitation “…wherein the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke …” is lack of description in the specification and constitute new matter, because the specification only disclosed “keeping” or “kept” a half-combustion state by the air-introducing assembly, and the term “produce” in the amended claim can be interpreted into a different limitation scope than “keeping” or “kept”. The term “produce” claim scope including limitations that are not disclosed in the specification. Such as a heat generating device in the “air-introducing assembly” for “producing” “a half-combustion state”, which the “air-introducing assembly” do not have.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1: 
The newly amended limitation “…an oven body having an exterior and an interior portion, wherein the interior portion has a bottom surface and four side walls with a pair of opposite side walls…” is indefinite, because it is unclear how the terms “…and four side walls with a pair of opposite side walls…” is interpreted, it is unclear how many side walls is disclosed, does such limitation mean there are 6 side walls or 4 side wall that 2 of the side wall is opposite? Clarification is required. 
The newly amended limitation “…wherein the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke …” is indefinite, in line with the 112f, air-introducing assembly do not have any heat generating element, it is unclear how the air-introducing assembly capable of producing a half-combustion without any heat generation. Clarification is required.
The newly amended limitation “…a half-combustion state for a fuel that produce smoke…” is indefinite, Examiner is unsure how the term “half-combustion state” should be interpreted, because “half” is a very specific term, does applicant claiming the “combustion state” must be at 50% combustion? It is unclear that how such 50% of combustion is achieved, monitored, maintained and controlled. Clarification is required. For examination purposes, Examiner assumed such term is the general meaning of a combustion that only generate smoke but not flame.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Clark (US2003/0140800A1).
Regarding claim 1, Clark discloses an oven with a smoking function (refer to the title: “jerky oven”, and smoker oven 10, fig. 1 and 2), comprising an oven body (housing 12, fig.1 and 2) having an exterior (refer as the exterior of the housing 12 in fig.1 and 2) and an interior (refer as the interior of the housing 12 in fig.1 and 2) portion, wherein the interior (refer as the interior of the housing 12 in fig.1 and 2) portion has a bottom surface (support 56, fig.1 and 2) and four side walls with a pair of opposite side walls (refer to the rectangle box shape of housing 12 in fig.1 and 2), wherein a smoking box (can 58, fig. 1 and 2) is arranged in the oven body (housing 12, fig.1 and 2), and the body walls of the oven body (housing 12, fig.1 and 2) are provided with an air-introducing assembly (floor aperture 66, fig. 1 and 2) and a smoke-exhausting assembly (exhaust fan 68, ceiling aperture 70, filter 72, fig. 1 and 2 ), wherein both the air-introducing assembly (floor aperture 66, fig. 1 and 2) and the smoke-exhausting assembly (refer to “smoke exhausting assembly” annotated in fig.2) are communicated with the exterior and interior of the oven body (housing 12, fig.1 and 2), wherein a filter (filter 107, fig.2) is arranged in the smoke-exhausting assembly (refer to “smoke exhausting assembly” annotated in fig.2), wherein the air-introducing assembly (floor aperture 66, fig. 1 and 2) provides fresh air (refer to Paragraph 0034 cited: “…the drawing of air through a floor aperture 66 in the lower portion 20 of the housing 12…”) for the smoking box (can 58, fig. 1 and 2) at a rate (refer to Paragraph 0015 cited: “…it is contemplated that a low volume of flow of air will be created by providing apertures on opposite ends of the oven. A fan will be positioned near one of the apertures, and will be used to pull air from the oven through a filter and then out into the area where the oven is being used. The size of the apertures, and hence the flow rate through the oven, may be controlled by providing a mechanism to adjust the size of the apertures or the number of apertures that are used to allow air into or out of the oven. The control of the airflow through the oven can be used to control the moisture of the cooked jerky or other food products cooked in the oven.…”) that produces a half-combustion state for a fuel (wood sawdust 60, refer to Paragraph 0033) that produces smoke (flavoring smoke 62, refer to Paragraph 0033).

    PNG
    media_image1.png
    708
    523
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    802
    481
    media_image2.png
    Greyscale


Regarding claim 2, Clark discloses wherein the smoking box (can 58, fig.2) is located on the bottom surface (support 56, fig.1 and 2) of the interior of the oven body (housing 12, fig.1), and (floor aperture 66, fig. 1 and 2) and the smoke-exhausting assembly (exhaust fan 68, ceiling aperture 70, filter 72, fig. 1 and 2 ) are respectively arranged on opposite side walls of the oven body (housing 12, fig.1).

Regarding claim 6, Clark discloses the smoke-exhausting assembly (exhaust fan 68, ceiling aperture 70, filter 72, fig. 1 and 2 ), comprises a lower smoke-exhausting pipe (refer to “lower pipe” annotated, fig. 2 ) and an upper smoke-exhausting pipe (refer to “upper pipe” annotated, fig. 2 ), wherein the lower smoke-exhausting pipe (refer to “lower pipe” annotated, fig. 2 ) and the upper smoke-exhausting pipe (refer to “upper pipe” annotated, fig. 2 ) are respectively connected with the two sides of the filter (filter 72, fig.2), wherein the lower smoke-exhausting pipe (refer to “lower pipe” annotated, fig. 2 ) is communicated with the opening in the side wall (refer as ceiling in fig.2) of the oven body (housing 12, fig.1 and 2).

    PNG
    media_image3.png
    768
    489
    media_image3.png
    Greyscale

Regarding claim 7, Clark discloses a smoke-exhausting fan (exhaust fan 68, fig. 2) is arranged in the upper smoke-exhausting pipe (refer to “upper pipe” annotated, fig. 2 ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US2003/0140800A1), in view of Horany (US3665840).
Regarding claim 3, Clark discloses substantially all features set forth in claim 2, Clark further discloses the smoking box (can 58, fig.2) comprises a box body (refer to the body of the can, fig.3) and a box cover (top side of the can with aperture 64 in paragraph 0034 ).
Clark does not disclose the box cover is detachably connected to the box body through a rotary buckle structure.
Horany discloses the box cover (hinged lid 51a, fig.3) is detachably connected to the box body (chip burner 51, fig.3) through a rotary buckle structure (refer to “hinged”, hinged is a rotary buckle structure).

    PNG
    media_image4.png
    840
    562
    media_image4.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark’s can with the box cover is detachably connected to the box body through a rotary buckle structure, as taught by Horany, in order to reuse the same can multiple time by refilling smoking material inside the can through the box cover.

Regarding claim 9, Clark discloses substantially all features set forth in claim 6, Clark does not disclose the filter comprises a filter box, a filter element and a cover, wherein one side of the filter box is provided with an opening, wherein the cover is rotatably connected to one side of the filter box provided with the opening in a rotatable opening and closing manner through a rotating shaft, wherein the filter element can be freely inserted into or pulled out of the filter box from the opening of the filter box.
Horany discloses the filter (filter 50, fig.3) comprises a filter box (refer to “filter box” annotated in fig.3), a filter element (filter 50, fig.3) and a cover (refer to “cover” annotated in fig.3), wherein one side of the filter box (refer to “filter box” annotated in fig.3) is provided with an opening (refer to the opening for “cover” annotated in fig.3), wherein the cover (refer to “cover” annotated in fig.3) is connected to one side of the filter box (refer to “filter box” annotated in fig.3) provided with the opening in opening and closing manner, wherein the filter element (filter 50, fig.3) can be freely inserted into or pulled out of the filter box (refer to “filter box” annotated in fig.3) from the opening of the filter box (refer to “filter box” annotated in fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark’s filter with a filter box, a filter element and a cover, wherein one side of the filter box is provided with an opening, wherein the cover is connected to one side of the filter box provided with the opening in a rotatable opening and closing manner, wherein the filter element can be freely inserted into or pulled out of the filter box from the opening of the filter box, as taught by Horany, in order to provide easy access and faster replacement of the filter.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Clark’s filter cover with is rotatably connected to one side of the filter provided with the opening in a rotatable opening and closing manner through a rotating shaft, as it is well known to a person skilled in the art that using a hinged for access cover or lid would prove easier access and reduce possibility of losing the cover or lid.

Regarding claim 10, the modification of Clark and Horany discloses substantially all features set forth in claim 9, Clark does not disclose the two sides of the filter box are respectively provided with an upper connecting hole and a lower connecting hole, wherein the upper connecting hole is connected to the upper smoke-exhausting pipe, and the lower connecting hole is connected to the lower smoke-exhausting pipe.
Horany further discloses the two sides of the filter box (refer to “filter box” annotated in fig.3) are respectively provided with an upper connecting hole (refer to “upper hole” annotated in fig.3) and a lower connecting hole (refer to “lower hole” annotated in fig.3), wherein the upper connecting hole (refer to “upper hole” annotated in fig.3) is connected to the upper smoke-exhausting pipe (refer to the duct after the filer 50, fig.3), and the lower connecting hole (refer to “lower hole” annotated in fig.3) is connected to the lower smoke-exhausting pipe (refer to the duct before the filer 50, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Clark’s filter with the two sides of the filter box are respectively provided with an upper connecting hole and a lower connecting hole, wherein the upper connecting hole is connected to the upper smoke-exhausting pipe, and the lower connecting hole is connected to the lower smoke-exhausting pipe, as taught by Horany, in order to provide a better filtering rate because the filtering surface is larger than the connected holes.

Regarding claim 11, the modification of Clark and Horany discloses substantially all features set forth in claim 10, Clark does not disclose the two sides of the filter element are respectively provided with an upper air hole and a lower air hole, wherein the upper air hole corresponds to the upper connecting hole, and the lower air hole corresponds to the lower connecting hole, wherein the periphery of the upper air hole and the periphery of the lower air hole are respectively provided with a sealing ring, wherein the sealing rings on the peripheries of the upper air hole and the lower air hole are respectively clamped with the inner wall surfaces of the upper connecting hole and the lower connecting hole.
Horany discloses the two sides of the filter element (filter 50, fig.3) are respectively provided with an upper air hole (refer to “upper hole” annotated in fig.3) and a lower air hole (refer to “lower hole” annotated in fig.3), wherein the upper air hole (refer to “upper hole” annotated in fig.3) corresponds to the upper connecting hole (refer to duct opening connecting the “upper hole” annotated in fig.3), and the lower air hole (refer to “lower hole” annotated in fig.3) corresponds to the lower connecting hole (refer to duct opening connecting the “lower hole” annotated in fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Clark’s filter the two sides of the filter element are respectively provided with an upper air hole and a lower air hole, wherein the upper air hole corresponds to the upper connecting hole, and the lower air hole corresponds to the lower connecting hole, as taught by Horany, in order to provide a better filtering rate because the filtering surface is larger than the connected holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Clark’s filter box connection with wherein the periphery of the upper air hole and the periphery of the lower air hole are respectively provided with a sealing ring, wherein the sealing rings on the peripheries of the upper air hole and the lower air hole are respectively clamped with the inner wall surfaces of the upper connecting hole and the lower connecting hole, as it is well known to person skilled in the art of air flow duct or pipe connection, to use a sealing ring such as gasket between connections to create a better seal between connection and to reduce leakage or slippage in or out of the duct or pipe system.

Regarding claim 12, the modification of Clark and Horany discloses substantially all features set forth in claim 9, Clark or Horany does not disclose the cover comprises a pressing plate and a covering plate, wherein the pressing plate is fixedly mounted on one side of the opening of the filter box, and the pressing plate surrounds the periphery of the opening of the filter box, wherein the covering plate is connected to the filter box in a rotatable opening and closing manner through a rotating shaft.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Clark filter box’s cover with the cover comprises a pressing plate and a covering plate, wherein the pressing plate is fixedly mounted on one side of the opening of the filter box, and the pressing plate surrounds the periphery of the opening of the filter box, wherein the covering plate is connected to the filter box in a rotatable opening and closing manner through a rotating shaft, as it is well known to a person skilled in art of lids and cover, such cover is common and well known, such as the lid cover 51a in fig.3 disclosed by Horany (refer to chip burner 51, fig.3 for evident).

Regarding claim 13, the modification of Clark and Horany discloses substantially all features set forth in claim 12, Clark or Horany does not disclose an elastic locker is arranged on the pressing plate, and a locking hook is arranged on the covering plate, wherein the locking hook interacts with the elastic locker, thereby enabling the covering plate and the pressing plate to be locked or unlocked.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Clark filter box’s cover with an elastic locker is arranged on the pressing plate, and a locking hook is arranged on the covering plate, wherein the locking hook interacts with the elastic locker, thereby enabling the covering plate and the pressing plate to be locked or unlocked, as it is well known to a person skilled in art of lids and cover, such cover is common and well known, such as the lid cover 51a in fig.3 disclosed by Horany (refer to chip burner 51, fig.3 for evident).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US2003/0140800A1), in view of Norris et al (US6131559).
Regarding claim 4, Clark discloses substantially all features set forth in claim 1, Clark does not discloses the air-introducing assembly comprises an air-introducing plate, an air guide cover and an air-introducing fan, wherein an air inlet is formed in the air-introducing plate, and the air-introducing plate is fixedly arranged on the outer side surface of the oven body, wherein the air inlet is communicated with an opening in the oven body, wherein the air guide cover and the air-introducing fan are respectively arranged on the air-introducing plate, wherein the air-in end of the air guide cover is connected to an outlet of the air-introducing fan, and the air-out end of the air guide cover covers the air inlet of the air-introducing plate.
Norris discloses the air-introducing assembly (blower assembly 400, refer to fig. 30) comprises an air-introducing plate (refer to “air introducing plate” annotated in fig. 30), an air guide cover (refer to “air guide cover” annotated in fig.30) and an air-introducing fan (blower 402, fig.30), wherein an air inlet (intermediate cavity opening 406, fig.30) is formed in the air-introducing plate (refer to “air introducing plate” annotated in fig. 30), and the air-introducing plate (refer to “air introducing plate” annotated in fig. 30) is fixedly arranged on the outer side surface (refer to “outer side surface” annotated in fig.30) of the oven body (refer to “oven body” annotated in fig.30), wherein the air inlet (intermediate cavity opening 406, fig.30) is communicated with an opening in the oven body (refer to “oven body” annotated in fig.30), wherein the air guide cover (refer to “air guide cover annotated in fig.30) and the air-introducing fan (blower 402, fig.30) are respectively arranged on the air-introducing plate, wherein the air-in end of the air guide cover (refer to “air guide cover annotated in fig.30) is connected to an outlet (refer as discharge of the blower 402 in fig.30) of the air-introducing fan (blower 402, fig.30), and the air-out end of the air guide cover (refer to “air guide cover annotated in fig.30) covers the air inlet (intermediate cavity opening 406, fig.30) of the air-introducing plate (refer to “air introducing plate” annotated in fig. 30).

    PNG
    media_image5.png
    492
    834
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark’s air-introducing assembly with Norris’s blower assembly, in order to provide air introducing control for the air-introducing assembly and allow control to direct air introducing to different area of the oven as needed (refer to fig.30).

Regarding claim 5, the modification of Clark and Norris discloses substantially all features set forth in claim 4, Clark does not disclose the air guide cover is internally provided with an air shield for sealing or opening the air-in end of the air guide cover, wherein one side of the air shield is rotatably connected to the air guide cover through a rotating shaft, thereby enabling the other side of the air shield to be turned over.
Norris discloses the air guide cover (refer to “air guide cover annotated in fig.30) is internally provided with an air shield (diverter vane 408, fig.30) for sealing or opening the air-in end (refer to fig.30) of the air guide cover (refer to “air guide cover annotated in fig.30), wherein one side of the air shield (diverter vane 408, fig.30) is rotatably connected to the air guide cover (refer to “air guide cover annotated in fig.30) through a rotating shaft, thereby enabling the other side of the air shield (diverter vane 408, fig.30) to be turned over.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark’s air-introducing assembly with Norris’s blower assembly, in order to provide air introducing control for the air-introducing assembly and allow control to direct air introducing to different area of the oven as needed (refer to fig.30).

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US2003/0140800A1), in view of MacGibbon et al (US6192922B1).
Regarding claim 14, Clark further discloses the lower smoke-exhausting pipe has an aperture (ceiling aperture 70, fig 1 and 2), and where the aperture can adjust and control air flow (refer to Paragraph cited: “…The size of the apertures, and hence the flow rate through the oven, may be controlled by providing a mechanism to adjust the size of the apertures or the number of apertures that are used to allow air into or out of the oven …”).
Clark does not disclose a sealing element and a driving element are arranged in the lower smoke-exhausting pipe, wherein the driving element is used for driving the sealing element to move, thus enabling the sealing element to open or close the opening communicated with the lower smoke-exhausting pipe in the side wall of the oven body.
MacGibbon discloses a sealing element (refer to “sealing element” annotated in fig.3) and a driving element (refer to “driving element” annotated in fig.3 and rack gear 50, fig.5) are arranged in a pipe (tube 12, fig. 3 and 5) wherein the driving element (refer to “driving element” annotated in fig.3 and rack gear 50, fig.5) is used for driving the sealing element (refer to “sealing element” annotated in fig.3) to move, thus enabling the sealing element (refer to “sealing element” annotated in fig.3) to open or close the opening communicated with the pipe (tube 12, fig. 3 and 5).

    PNG
    media_image6.png
    536
    794
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    516
    790
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark’s oven with MacGibbon’s airflow control valve, in order to provide control, maintain and monitor the flow or air through the oven  with precise control of airflow supply and exhaust (refer to “technical field”).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have locate MacGibbon’s control valve anywhere in Clark’s oven to provide precise air flow supply and exhaust control as needed, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Clark and MacGibbon’s teaching.

Regarding claim 15, the modification of Clark and MacGibbon discloses substantially all features set forth in claim 14, Clark does not disclose a plurality of exhausting holes distributed in a circumferential array are formed in the side wall of the oven body, and the exhausting holes are communicated with the lower smoke-exhausting pipe, wherein the sealing element comprises a plurality of sealing blades arranged in a circumferential array, wherein the driving element comprises a driving rod and a driver, and the driving rod is rotatably arranged on the oven body, wherein the sealing element is fixed on the driving rod and is attached to the exhausting holes, wherein the driver is used for driving the driving rod to rotate, thereby enabling the sealing blades to rotate relative to the exhausting holes, wherein the positions of the sealing blades and the exhausting holes can be staggered or overlapped, allowing the exhausting holes to be opened or closed by the sealing blades.
MacGibbon discloses a plurality of exhausting holes (opening 102, fig.4) distributed in a circumferential array (fix plate 100, fig.4) are formed in the side wall of a body (refer as circular flange 15 connection, fig.4), and the exhausting holes (opening 102, fig.4) are communicated with the pipe (tube 12, fig. 3 and 5), wherein the sealing element (refer to “sealing element” annotated in fig.3) comprises a plurality of sealing blades (refer to wedges blade on additional plate 110, fig.4) arranged in a circumferential array (additional plate 110, fig. 4), wherein the driving element (refer to “driving element” annotated in fig.3 and rack gear 50, fig.5) comprises a driving rod (pinion gear 54, fig.3) and a driver (stepper motor 56, fig.3), and the driving rod (pinion gear 54, fig.3) is rotatably arranged on the oven body, wherein the sealing element (refer to “sealing element” annotated in fig.3) is fixed on the driving rod (pinion gear 54, fig.3) and is attached to the exhausting holes (opening 102, fig.4), wherein the driver (stepper motor 56, fig.3) is used for driving the driving rod (pinion gear 54, fig.3) to rotate, thereby enabling the sealing blades (refer to wedges blade on additional plate 110, fig.4) to rotate relative to the exhausting holes (opening 102, fig.4), wherein the positions of the sealing blades (refer to wedges blade on additional plate 110, fig.4) and the exhausting holes (opening 102, fig.4) can be staggered or overlapped, allowing the exhausting holes (opening 102, fig.4) to be opened or closed by the sealing blades (refer to wedges blade on additional plate 110, fig.4).

    PNG
    media_image8.png
    557
    758
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark’s oven with MacGibbon’s airflow control valve, in order to provide control, maintain and monitor the flow or air through the oven  with precise control of airflow supply and exhaust (refer to “technical field”).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have locate MacGibbon’s control valve anywhere in Clark’s oven to provide precise air flow supply and exhaust control as needed, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Clark and MacGibbon’s teaching.

Regarding claim 16, the modification of Clark and MacGibbon discloses substantially all features set forth in claim 15, Clark does not disclose one end of the driving rod is rotatably arranged on the oven body, and the other end of the driving rod is rotatably arranged on the lower smoke-exhausting pipe, wherein a sealing ring is arranged at the position where the driving rod is in contact with the lower smoke-exhausting pipe.
MacGibbon discloses one end of the driving rod (pinion gear 54, fig.3)  is rotatably arranged on the oven body (refer as circular flange 15 connection, fig.4), and the other end of the driving rod (pinion gear 54, fig.3) is rotatably arranged on the lower smoke-exhausting pipe (tube 12, fig.3 and 5), wherein a sealing ring (refer to “sealing ring” annotated in fig.4) is arranged at the position where the driving rod (pinion gear 54, fig.3) is in contact with the lower smoke-exhausting pipe (tube 12, fig. 3 and 5).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have locate MacGibbon’s control valve anywhere in Clark’s oven to provide precise air flow supply and exhaust control as needed, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Clark and MacGibbon’s teaching.

Regarding claim 18, the modification of Clark and MacGibbon discloses substantially all features set forth in claim 14, Clark does not disclose a plurality of linearly-distributed exhausting holes are formed in the side wall of the oven body, and a plurality of linearly-distributed sealing blades are arranged on the sealing element, wherein the driving element is used for driving the sealing element to linearly reciprocate, enabling the sealing element to reciprocate between the staggered position and the overlapped position.
MacGibbon discloses a plurality of linearly-distributed exhausting holes (opening 102, fig.4) are formed in the side wall of a body (refer as circular flange 15 connection, fig.4), and a plurality of linearly-distributed sealing blades (refer to wedges blade on additional plate 110, fig.4) are arranged on the sealing element (refer to “sealing element” annotated in fig.3), wherein the driving element (refer to “driving element” annotated in fig.3 and rack gear 50, fig.5) is used for driving the sealing element (refer to “sealing element” annotated in fig.3) to linearly reciprocate, enabling the sealing element (refer to “sealing element” annotated in fig.3) to reciprocate between the staggered position and the overlapped position (refer as open and close position).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have locate MacGibbon’s control valve anywhere in Clark’s oven to provide precise air flow supply and exhaust control as needed, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Clark and MacGibbon’s teaching.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US2003/0140800A1), in view of MacGibbon et al (US6192922B1) and further in view of Grinbergs (US6082704).
Regarding claim 17, the modification of Clark and MacGibbon discloses substantially all features set forth in claim 16, Clark or MacGibbon does not disclose an elastic element is arranged between the driving rod and the sealing element, and the elastic element is used for pressing the sealing element on the exhausting holes.
Grinbergs discloses an elastic element (spring 26, fig. 3)is arranged between the driving rod  (28, fig.3) and the sealing element (gear teeth 34, fig.3), and the elastic element (spring 26, fig.1) is used for pressing the sealing element (gear teeth 34, fig.3) on the exhausting holes ( receiving apparatus 32, fig.3).

    PNG
    media_image9.png
    362
    541
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Clark’s sealing element with an elastic element is arranged between the driving rod and the sealing element, and the elastic element is used for pressing the sealing element on the exhausting holes, as taught by Grinbergs, in order to provide a spring tension force to maintain position (refer to Col 1 line 54-57 cited: “…a mechanism whereby the damper valve is held in position by spring tension which force gear teeth on the damper rod into mating gear teeth in the inner collar body thus making the damper self-locking…”)

	 Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on June 7th 2022 that overcame the Drawing objection in the previous office action. However, the newly amended claim has raised another issue of Drawing Objection.
With respect to the Specification Objection: : the applicant’s amendment filed on June 7th 2022 that overcame the Specification objection in the previous office action. 
With respect to the Rejection 112b: : the applicant’s amendment filed on June 7th 2022 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.
The applicant’s amendment filed on June 7th 2022 has raised new issue of Rejection 112a.

Response to Argument
Applicant's arguments filed June 7th 2022 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…The Examiner rejected claims 1 and 6-7 under 35 U.S.C. § 102(al) as allegedly being anticipated by Clark (US 2003/0140800A1). Applicants respectfully disagree. However, solely to further prosecution and not in acquiescence of the Examiner's rejection, Applicants have amended claim 1 to recite in part "the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke." Clark does not teach this limitation and thus cannot anticipate claim 1…”, Remark Page 3. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that Clark clearly teaches "the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke." Clark does not teach this limitation and thus cannot anticipate claim 1…” in Paragraph 0015 cited in the rejection above (refer to Paragraph 0015 cited: “…it is contemplated that a low volume of flow of air will be created by providing apertures on opposite ends of the oven. A fan will be positioned near one of the apertures, and will be used to pull air from the oven through a filter and then out into the area where the oven is being used. The size of the apertures, and hence the flow rate through the oven, may be controlled by providing a mechanism to adjust the size of the apertures or the number of apertures that are used to allow air into or out of the oven…”). 
also, since the limitation “a rate” for the “fresh air” is not specified as any range and/or any particular value, such amended limitation would not have any distinction from Clark teaching of “a low volume of flow of air”.

The applicants argue: “…The Examiner rejected claim 2 under 35 U.S.C. § 103) as allegedly being obvious over Clark (US 2003/0140800A1). Applicant respectfully disagree. However, solely to further prosecution and not in acquiescence of the Examiner's rejection, Applicants have amended claim 1 to recite in part that "the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke". Clark does not teach this limitation and thus cannot render obvious claim 2…”, Remark Page 3. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that, the amended limitations “…an oven body having an exterior and an interior portion, wherein the interior portion has a bottom surface and four side walls with a pair of opposite side walls…” that changed the scope of claim 1, therefore the claim interpretation is changed and the prior art is applied by different way. Such that the “bottom surface” can be interpreted into some kind of “support structure’s surface” inside the “oven body”. 
It is suggested that to clarify the newly amended limitation and also correct the drawing objection to further indicate what and where is the “bottom surface”.

The applicants argue: “…The Examiner also rejected claims 3 and 9-13, under 35 U.S.C. § 103) as allegedly being obvious over Clark (US 2003/0140800A1) in view of Horany (US3668540). Applicant respectfully disagree. However, solely to further prosecution and not in acquiescence of the Examiner's rejection, Applicants have amended claim 1, the only independent claims, to recite in part "the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke." Clark or Horany do not teach this limitation and cannot render obvious claims 3 and 9-13. 
The Examiner also rejected claims 4 and 5, under 35 U.S.C. § 103) as allegedly being obvious over Clark (US 2003/0140800A1) in view of Norris (US6131559). Applicant  respectfully disagree. However, solely to further prosecution and not in acquiescence of the Examiner's rejection, Applicants have amended claim 1, the only independent claims, to recite in part "the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke." Clark or Norris do not teach this limitation and cannot render obvious claims 3 and 9-13.
The Examiner also rejected claims 14-16 and 18, under 35 U.S.C. § 103) as allegedly being obvious over Clark (US 2003/0140800A1) in view of MacGibbon et al (US6192922). Applicant respectfully disagree. However, solely to further prosecution and not in acquiescence of the Examiner's rejection, Applicants have amended claim 1, the only independent claims, to recite in part "the air-introducing assembly provides fresh air for the smoking box at a rate that produces a half-combustion state for a fuel that produces smoke." Clark or MacGibbon et al. do not teach this limitation and cannot render obvious claims 14-16 and 18 …”, Remark Page 3-4. 
The examiner's response: The applicant's arguments above are not persuasive, please refer to the argument responses above Clark’s teachings.

The applicants argue: “…Further, Applicants have clarified claim 15 to recite in part that the "exhausting holes exhaust out of the oven." This should have been clear by the claims, but it seems that the Examiner interpreted the claims to mean that the sealing blades and the exhausting blades can exhaust smoke back into the oven itself, as the Examiner cites Fig. 4, 102 of MacGibbon et al. as teaching this limitation…”, Remark Page 4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that Examiner had clarified the rejection on claim 14 showing that Clark already discloses the ceiling apertures can be use to control air flow out of the oven, such that would indicate the reason and obviousness to utilize MacGibbon’s “rotating plate assembly 14” for controlling air flow out of the oven in Clark’s invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        08 22th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761